Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 



Exhibit 10.2

[Wells Fargo Capital Finance Letterhead]

 

 

 

 

September 17, 2014

 

 

Jason Napolitano, CFO

Heska Corporation

3760 Rocky Mountain Avenue

Loveland, CO 80538

 

RE: Change to Concentration Limits

 

Dear Jason:

 

You requested Wells Fargo make a change to the customer concentration limits as
defined in the Third Amended and Restated Credit Agreement dated December 30,
2005. This provision is detailed in Section 1.1, definition of Eligible
Accounts, item (xii). Currently that section allows for [***] to be eligible up
to 25% of all Accounts and [***] to be eligible up to 20% of all Accounts. You
requested those accounts be replaced with [***] and [***].

 

Effective with this letter, section 1.1, Eligible Accounts (xii) is replaced in
its entirety as follows:

 

“That portion of the aggregate Accounts of a single customer owed to all
Borrowers in the aggregate that exceeds 15% of all Accounts of all Borrowers in
the aggregate; provided, however, that for the customers listed below, such
limit shall instead be the greater of the foregoing or the amount set forth
opposite such customer in the following table:

 

  Customer Concentration Limit     [***]   25%     [***]   20%”  



 

Please sign below indicating your acknowledgement and agreement with this change
and return a signed copy of this letter to my attention.

 

As always, please let me know if you have any questions.

 

 

Sincerely,

 

[***]                      

[***]

[***]

 

 

 

 

 

ACKNOWLEGEMENT AND CONSENT:

 

 

HESKA ACORPORATION   DIAMOND ANIMAL HEALTH, INC.                             By
/s/ Jason Napolitano   By /s/ Jason Napolitano   Its Chief Financial Officer  
Its Chief Financial Officer                                           HESKA
IMAGING US, LLC                                     By /s/ Jason Napolitano    
      Its Chief Financial Officer        



 



 

 

 

 